DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed 5/10/21, with respect to the double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 5/10/21.
Therefore, the provisional obviousness double patenting rejection of claims 1-3 and 8-10 as obvious over claims 1-4 of copending Application No. 15/578411 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1-3, 7, 9 and 10 as obvious over claims 1-13 of copending Application No. 15/552415 has also been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is applicant’s invention as set forth in copending applications 15/578411 and 15/552415 and a proper terminal disclaimer was filed on 5/10/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimers filed on 5/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 15/578411 and 15/552415 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734